DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 16-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aslam et al. (10759645).
Regarding claim 1, Aslam discloses a dispensing nozzle assembly (10) for mixing a first fluid and a second fluid, comprising: a target assembly (20); the target assembly comprising a plurality of fins (24) and a plurality of channels (26 and 34); and a static mixer (50) positioned about the plurality of fins (Fig. 5).
Regarding claim 2, the target assembly comprises a tip (22) and wherein the static mixer is positioned about the tip (Fig. 5).
Regarding claim 3, the static mixer comprises an upper mixing tube portion (vertical section of funnel 58 above fins 62) and a lower mixing tube portion (tapered section of funnel 58 containing fins 62).
Regarding claim 4, the upper mixing tube portion comprises a first diameter (Fig. 5), the lower mixing tube portion comprises a second diameter (Fig. 5), and wherein the second diameter is smaller than the first diameter (Fig. 5).
Regarding claim 5, the upper mixing tube portion surrounds the plurality of fins of the target assembly (Fig. 5).
Regarding claim 6, the lower mixing tube portion extend below the plurality of fins of the target assembly (Fig. 5).
Regarding claim 7, the static mixer comprises a plurality of baffles (62) therein.
Regarding claim 8, the static mixer comprises a plurality of mixing fins (62) therein.
Regarding claim 9, the target assembly comprises a plurality of slots (34) in the plurality of channels.
Regarding claim 10, the target assembly comprises a hollow core (Fig. 5).
Regarding claim 11, the target assembly comprises a plurality of slots (34) in the plurality of channels and a hollow core (Fig. 5).
Regarding claim 12, the hollow core comprises a conical shape (Fig. 5).
Regarding claim 13, the target assembly comprises a tapered configuration (Fig. 5).
Regarding claim 16, Aslam discloses a dispensing nozzle assembly (10), comprising: a diluent/sweetener module (120); the diluent/sweetener module comprising a diluent chamber (125); the diluent chamber comprising a plurality of diluent chamber outlets (cut outs 247 and channels 251) defined by a plurality of projections (the sides of the cutouts 247 and channels 251; Figs. 21 and 23; col. 9, lines 56-65; col. 10, lines 20-

    PNG
    media_image1.png
    707
    644
    media_image1.png
    Greyscale

Regarding claim 17, the diluent/sweetener module comprises an off center diluent port (123) in communication with the diluent chamber (Fig. 11).
Regarding claim 18, the diluent/sweetener module comprises a center sweetener port (121).
Regarding claim 19, the diluent/sweetener module comprises a flow guide (235) in communication with the diluent chamber.
Regarding claim 20, the flow guide comprises an upper floor (245) extending between the plurality of projections.
Regarding claim 21, the plurality of projections comprises a tapered configuration (Fig. 21).
Regarding claim 22, the target assembly comprises a static mixer (270).
Regarding claim 24, the target assembly comprises a tapered configuration (Fig. 11).
Regarding claim 25, the target assembly comprises a plurality of fins (276) and a plurality of channels (between fins 276) in a tapered configuration (Fig. 11), a finless gap (the space between radial projection 248 and flange 267), and a static mixer (270).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 23, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslam et al. in view of Armeniades et al. (3286992).
Regarding claim 14, Aslam DIFFERS in that it does not disclose the static mixer comprises a plurality of twisted mixing fins. Attention, however, is directed to the Armeniades reference, which discloses a static mixer comprising a plurality of twisted mixing fins (21 and 22) for promoting mixing (col. 2, line 57 to col. 3, line 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Aslam reference in view of the teachings of the Armeniades reference by employing a static mixer comprising a plurality of twisted mixing fins for the purpose of improving the mixing function of the static mixer.
Regarding claim 15, Aslam discloses a dispensing nozzle assembly (10) for mixing a first fluid and a second fluid. comprising: a target assembly (20): the target assembly comprising a plurality of target fins (24) and a plurality of target channels (26 and 34); and a static mixer (50) positioned about the plurality of target fins (Fig. 5); the twisted static mixer comprising a plurality of mixing fins (62).
Aslam DIFFERS in that it does not disclose the static mixer comprises a plurality of twisted mixing fins. Attention, however, is directed to the Armeniades reference, which discloses a static mixer comprising a plurality of twisted mixing fins (21 and 22) for promoting mixing (col. 2, line 57 to col. 3, line 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Aslam reference in view of the teachings of the Armeniades reference by employing a static mixer comprising a plurality of twisted mixing fins for the purpose of improving the mixing function of the static mixer.
Regarding claims 23, 26, and 29, the static mixer comprises a static mixer with a plurality of mixing fins (276).
Aslam DIFFERS in that it does not disclose the static mixer comprises a twisted mixer with a plurality of twisted mixing fins. Attention, however, is directed to the Armeniades reference, which discloses a static mixer comprising a twisted mixer with a plurality of twisted mixing fins (21 and 22) for promoting mixing (col. 2, line 57 to col. 3, line 12). The static mixer is considered a twisted static mixer because it comprises a plurality of twisted mixing fins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Aslam reference in view of the teachings of the Armeniades reference by employing a twisted static mixer with a plurality of twisted mixing fins for the purpose of improving the mixing function of the static mixer.
Regarding claim 27, the diluent/sweetener module comprises an off center diluent port (123 of Aslam) in communication with the diluent chamber.
Regarding claim 28, the diluent/sweetener module comprises a flow guide (235 of Aslam) in communication with the diluent chamber.
Regarding claim 30, the target assembly comprises a plurality of fins (276 of Aslam) and plurality of channels (between fins 276 of Aslam) in the tapered configuration (Fig. 11 of Aslam).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754